DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on March 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,158,216 and 9,929,551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 19 is objected to because of the following informalities: “electrical” in line 4 should read “electrical box”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korcz et al. (US 7,824,213) in view of Rosenfield (US 1,760,663).

claim 1, Korcz et al. teaches an electrical cable connector (10) for an electrical box (14), the electrical cable connector (10) comprising: a housing (16) defining a space (opening in the electrical connector (10), figure 12) configured to receive an electrical cable (12), the housing (16) being configured to be installed from an interior of the electrical box (14) and having means for attaching (via coupling tabs (50) and tab (42)) the housing to the electrical box (14); and at least one flexible cable retaining member (64) (a spring (64) is a resilient member capable of flexing) secured to or integrally formed into the housing (16, figure10) and extending into the space (opening in the electrical connector (10), figure 12).  

Korcz et al. does not teach the attaching means is removably attached to the housing and having means for attaching the housing to the electrical box such that when attached to the interior of the electrical box the entire housing is within the interior of the electrical box

Rosenfield teaches the attaching means (15) is removably attached to the housing (device (10)) and having attaching means (15) for attaching the housing (device (10)) to the electrical box (11) such that when attached to the interior of the electrical box (11) the entire housing (device (10)) is within the interior of the electrical box (11).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included mounted on the inside of the electrical box of Korcz et al.  device as taught by Rosenfield instead of being mounted on the exterior to provide a construction forming a one-piece structure, which shall be simple and light yet rugged, cheap to manufacture, easy to install, and practical and efficient to a high degree in use (column 1, lines 14-20).

claim 2, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 1, wherein the at least one cable retaining member (64) comprises at least one leg (66) capable of flexing (a spring (64) is a resilient member capable of flexing) when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12).  


In regards to claim 3, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 1, wherein the at least one cable retaining member (64) comprises a plurality of legs (left and right legs (66)), wherein each leg is capable of flexing (a spring (64) is a resilient member capable of flexing) when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12).  

In regards to claim 4, Korcz et al. teaches an electrical cable connector (10) comprising: a housing (16) attachable to one of a plurality of walls (98) of an electrical box (14)(see figure 12), the housing (16) defining a space (opening in the electrical connector (10), figure 12) and configured to receive an electrical cable (12) in the space (opening in the electrical connector (10), figure 12); and at least one cable retaining member (64) secured to or integrally formed into the housing (16) and extending into the space (opening in the electrical connector (10), figure 110) such that when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12) at least a portion of the cable retaining member (64) engages the electrical cable (12) and holds the electrical cable (12) in the space (opening in the electrical connector (10), figure 12).  



Rosenfield teaches the attaching means (15) is removably attached to the housing (device (10)) and having attaching means (15) for attaching the housing (device (10)) to the electrical box (11) such that when attached to the interior of the electrical box (11) the entire housing (device (10)) is within the interior of the electrical box (11).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included mounted on the inside of the electrical box of Korcz et al.  device as taught by Rosenfield instead of being mounted on the exterior to provide a construction forming a one-piece structure, which shall be simple and light yet rugged, cheap to manufacture, easy to install, and practical and efficient to a high degree in use (column 1, lines 14-20).

In regards to claim 5, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 4, wherein the at least one cable retaining member (64) comprises at least one leg (66).  

In regards to claim 6, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 5, wherein the at least one leg (66) is a flexible leg (a spring (64) is a resilient member capable of flexing) that is capable of flexing when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12).  

claim 7, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 4, wherein the at least one cable retaining member (64) comprises a plurality of legs (the section with arms (64) has two legs (66), figure 4).  

In regards to claim 8, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 7, wherein each of the plurality of legs (66) are flexible legs, wherein each leg (66) is capable of flexing (a spring (64) is a resilient member capable of flexing) when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12).  

In regards to claim 9, Korcz et al. teaches an electrical cable connector (10) comprising: a housing (16) mountable (via coupling tabs (50) and tab (42)) to one of a plurality of walls (98) of an electrical box (14), the housing (16) having a cable holding space (opening in the electrical connector (10), figure 12), the housing (16) being configured to receive in the cable holding space (opening in the electrical connector (10), figure 12) a portion of an electrical cable (12) passing through the one of a plurality of walls (the wires (84) of cable (12) extends through the openings of the walls (98) of the electrical box (14)), and the housing (16) being configured to prevent sheathing (outer corrugated layer of the cable (12)) of the receive electrical cable (12) from passing through the housing (16); (axial passage (20) of the body (16)) and at least one cable retaining member (64) secured to or integrally formed into the housing (16) and extending into the space (opening in the electrical connector (10), figure 110) such that when the electrical cable (12) is received in the space (opening in the electrical connector (10), figure 12) at least a portion of the cable retaining member (64)  engages the sheathing (outer corrugated layer of the cable (12)) of the electrical cable (12) to hold the electrical cable (12) in the space (opening in the electrical connector (10), figure 12) and capable of preventing withdrawal of 

Korcz et al. does not teach the attaching means is removably attached to the housing and having means for attaching the housing to the electrical box such that when attached to the interior of the electrical box the entire housing is within the interior of the electrical box

Rosenfield teaches the attaching means (15) is removably attached to the housing (device (10)) and having attaching means (15) for attaching the housing (device (10)) to the electrical box (11) such that when attached to the interior of the electrical box (11) the entire housing (device (10)) is within the interior of the electrical box (11).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included mounted on the inside of the electrical box of Korcz et al.  device as taught by Rosenfield instead of being mounted on the exterior to provide a construction forming a one-piece structure, which shall be simple and light yet rugged, cheap to manufacture, easy to install, and practical and efficient to a high degree in use (column 1, lines 14-20).

In regards to claim 10, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 9, wherein the at least one cable retaining member (64) comprises at least one leg (66).  

In regards to claim 11, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 10, wherein the at least one leg (66) is a flexible leg (a spring (64) is a 

In regards to claim 12, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 9, wherein the at least one cable retaining member (portions (64)) comprises a plurality of legs (the arm portions (64) has two legs (66), figure 4).  

In regards to claim 13, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 12, wherein each of the plurality of legs (66) are flexible legs (a spring (64) is a resilient member capable of flexing), wherein each leg (66) are capable of flexing when the electrical cable (12) is received in the cable holding space (opening in the electrical connector (10), figure 12).  

In regards to claim 14, Korcz et al. teaches an electrical cable connector (10) for an electrical box (14) (see figure 12), the electrical cable connector (10) comprising: a housing (16)  attachable to an interior surface of the electrical box (electrical box (14); via coupling tabs (50) and tab (42)), the housing (16) being configured to receive a portion of an electrical cable (12) passed into the electrical box (14) so as to permit electrical wires (84) within the electrical cable (12) to pass through the housing (16) while preventing sheathing (outer corrugated layer of the cable (12))of the electrical cable (12) from passing through the housing (the axial passage (20) of the body (16)) (depending on the size of sheath, this is capable; if the sheath is larger than the axial passage (20), it will stop the sheath from passing through the axial passage (20))  and at least one cable retaining member (64) having at least a portion extending from the housing (16) into an interior space (inner space of the housing (16)) within the housing (16)  such that when the electrical cable (12) passes into the interior space of the housing (16) the portion of the at least one cable retaining member (64) is capable to engage the sheathing (outer corrugated layer 

Korcz et al. does not teach the attaching means is removably attached to the housing and having means for attaching the housing to the electrical box such that when attached to the interior of the electrical box the entire housing is within the interior of the electrical box

Rosenfield teaches the attaching means (15) is removably attached to the housing (device (10)) and having attaching means (15) for attaching the housing (device (10)) to the electrical box (11) such that when attached to the interior of the electrical box (11) the entire housing (device (10)) is within the interior of the electrical box (11).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included mounted on the inside of the electrical box of Korcz et al.  device as taught by Rosenfield instead of being mounted on the exterior to provide a construction forming a one-piece structure, which shall be simple and light yet rugged, cheap to manufacture, easy to install, and practical and efficient to a high degree in use (column 1, lines 14-20).

In regards to claim 15, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 14, wherein the at least one cable retaining member (64) comprises at least one leg (66).  

claim 16, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 15, wherein the at least one leg (66) is a flexible leg (a spring (64) is a resilient member capable of flexing) that is capable of flexing when the electrical cable (12) is received in the interior space (opening space of the body (16)).  

In regards to claim 17, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 14, wherein the at least one cable retaining member (64) comprises a plurality of legs (there are two legs (66) in the arm (64) portion).  

In regards to claim 18, Korcz et al.  in combination with Rosenfield teaches the electrical cable connector according to claim 17, wherein each of the plurality of legs (66) are flexible legs (a spring (64) is a resilient member capable of flexing), wherein each leg is capable of flexing (a spring (64) is a resilient member capable of flexing) when the electrical cable (12) is received in the interior space (inner space of the body (16).  

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korcz et al. (US 2014/0262488) in view of Rosenfield (US 1,760,663).

In regards to claim 19, Korcz et al.  teaches an electrical cable connector (12) comprising: receiving means (74) for receiving an electrical cable (32), the receiving means (74) being mountable to an interior of an electrical box (22) from the interior of the electrical box (figure 1) such that when mounted the receiving means is within the interior of the electrical box; retaining means (see the figure below) mountable to the receiving means (74) for engaging the sheathing (26) of the electrical cable (32) 

    PNG
    media_image1.png
    289
    479
    media_image1.png
    Greyscale

Korcz et al. does not teach the receiving means (110c) is removable (via screw (15)).

Rosenfield teaches the receiving means is removable.

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included mounted on the inside of the electrical box of Korcz et al.  removable receiving means as taught by Rosenfield instead of being permeant mounted to the interior of the electrical box to provide a construction forming a one-piece structure, which shall be simple and light yet rugged, cheap to manufacture, easy to install, and practical and efficient to a high degree in use (column 1, lines 14-20).

In regards to claim 20, Korcz et al. in combination with Rosenfield teaches the electrical cable connector according to claim 19, wherein the receiving means (74) comprises a housing (the outer surfaces of the (74)).  

claim 21, Korcz et al. in combination with Rosenfield teaches the electrical cable connector according to claim 19, wherein the retaining means (Shown in the figure above) comprises at least one leg (shown in the figure above).  

In regards to claim 22, Korcz et al. in combination with Rosenfield teaches the electrical cable connector according to claim 19, wherein retaining means (74) comprises a plurality of legs (shown in the figure above; left and right leg).


Response to Arguments 
Applicant’s arguments with respect to claim(s) 1, 4, 9 and 14 have been considered but are moot because the new ground of rejection does not rely solely on reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847